SBC svt

Case 7:20-cr-00444-VB Document-36° Filed 10/29/20 Page 1 of 10

SCUMENS
“yh

capri th &,
~PAGM oa wa

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
Vv. 20 Cr. 444 (VB)
Frank Brown, a/k/a “Nitty,” et al.,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the
Court hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iil)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not authorized to be
disclosed to the public or disclosed beyond that which is necessary for the defense of this criminal
case. Certain of the Government’s disclosure material contains information that identifies, or could
lead to the identification of, witnesses who may be subject to intimidation or obstruction, and
whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein.

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 2 of 10

2. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation or the need
for redaction. It will also afford the defense prompt access to those materials, which will facilitate
the preparation of the defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein.
NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

4, Disclosure material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5. Disclosure material may be disclosed by counsel to:

(a) the defendants for review for purposes related to this case;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(c) Prospective witnesses for purposes of defending this action.

6. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, from various computers, cell phones, or other devices and

storage media.

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 3 of 10

7. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and
personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by
counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.
They shall not further disseminate or disclose any portion of the seized ESI disclosure material
except as otherwise set forth under this Order.

8. The Government may authorize, in writing, disclosure of disclosure material beyond
that otherwise permitted by this Order without further Order of this Court.

9. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

10. Except for disclosure material that has been made part of the record of this case, and
subject to the rules of professional responsibility regarding an attorney’s obligation to maintain a
client’s file, the defense shall return to the Government or securely destroy or delete all disclosure
material, including the seized ESI disclosure material, within 30 days of the expiration of the
period for direct appeal from any verdict in the above-captioned case; the period of direct appeal
from any order dismissing any of the charges in the above-captioned case; or the granting of any
motion made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 4 of 10

11. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production, All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

12. This Order places no restriction on a defendants’ use or disclosure of ESI that originally
belonged to the defendants.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: -~ = =e Date: — 10/29/2020

Benjamin A. Gianforti
Assistant United States Attorney

 

 

 

Date:
Ben Gold, Esq.
Counsel for Frank Brown

Date:
Larry Sheehan, Esq.
Counsel for Pedro Rainey

Date:

 

Daniel Parker, Esq.
Counsel for Joseph Scott

 
Case 7:20-cr-00444-VB

 

Frank O’Reilly, Esq.
Counsel for Tonya Brown

SO ORDERED:

Dated: White Plains, New York
October _, 2020

Document 36 Filed 10/29/20 Page 5 of 10

Date:

 

THE HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDGE

 

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 6 of 10

11. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

12. This Order places no restriction on a defendants’ use or disclosure of ES] that originally
belonged to the defendants.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: aS Date:

Benjamin A. Gianforti
Assistant United States Attorney

‘Sen Date: 10/29/2020

Ben Gold, Esq.
Counsel for Frank Brown

 

 

Date:

 

Larry Sheehan, Esq.
Counsel for Pedro Rainey

Date:

 

Daniel Parker, Esq.
Counsel for Joseph Scott

 

 
 

Case 7:20-cr-00444-VB

 

Prink O'Reilly, Esq. /

Counsel for Tonya Brown
SO ORDERED:

Dated: White Plains, New York
October _, 2020

Document 36 Filed 10/29/20 Page 7 of 10

Date: apt fao

 

THE HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDGE

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 8 of 10

11. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

12. This Order places no restriction on a defendants’ use or disclosure of ESI that originally
belonged to the defendants.

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: —~ = = Date:

Benjamin A. Gianforti
Assistant United States Attorney

 

Date:

 

Ben Gold, Esq.
Counsel for Frank Brown

Date:

 

Larry Sheehan, Esq.
Counsel for Pedro Rainey

VM S- LL Date: __ 10/29/2020

Daniel Parker, Esq.
Counsel for Joseph Scott

 

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 9 of 10

11. The defonse shall provide a copy of this Order to prospective. witnesses and persons
retained by counsel to whom the defense hus disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

12. This Order places no restriction ona defendants? use or disclosure of EST that originally
belonged to the defendants.

Retention of Jurisdiction
13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

    

 

AUDREY STRAUSS
Acting United States Attorney
geo
by 08 ee Date: .
Benjamin A, Gianforti
Assistant United States Attorney
Date:

Ben Gold, Esq.
Counsel for Frank. Brown
VA ,
a >< ] VM Date: Li ¢ J noe ( “Od 0
ary §

Date:

  
  

Daniel Parker, Lisq.
Counsel for Joseph Scott

 
Case 7:20-cr-00444-VB Document 36 Filed 10/29/20 Page 10 of 10

@ VAY |
| DATE’ = [O- LG~2Le2

——
Boer PR V ETA) REQ:
OUNCES FoR LAAYMOND GaswH

Date:

 

 

Frank O'Reilly, Esq.
Counsel for Tonya Brown

SO ORDERED:
Dated: White Plains, New York
Octobet), 2020 |

THE HONORABLE VINCENT BRICCETTI
UNITED STATES DISTRICT JUDGE

 
